Chief Judge Brock
concurring in part and dissenting in part: I concur in the finding of no error in Case 75CR4925 (felonious larceny).
*57I dissent from the resolution of Case 75CR4924. The majority holding that a conviction of safecracking under G.S. 14-89.1 must be supported by evidence of the use of “explosives, drills, or tools” ascribes to the General Assembly an intent to punish for damage to the safe. In my opinion the General Assembly intended by G.S. 14-89.1 to protect the property which a person has taken the care to store and lock in a safe. The combination dial on a safe is by its nature intended to be turned by hand. Therefore, I do not think the dictionary definition of “pick,” as used by the majority, can be applied to the turning of the combination dial on a safe. For this reason I think the General Assembly used the word “pick” in a sense broad enough to cover the unlawful turning of the combination dial on a safe to a position which allows the door to be opened. It is my opinion that evidence of the unlawful “picking” of a combination by turning the combination dial by hand is sufficient, without the use of “explosives, drills, or tools,” to support a conviction under G.S. 14-89.1.